UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31, 2015 Growblox Sciences, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other Jurisdiction of Incorporation or organization) 000-55462 (Commission File Number) 59-3733133 (IRS Employer I.D. No.) 6450 Cameron Street #110A Las Vegas, Nevada 89118 Phone: (844) 843-2569 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule l 4a- l 2 under the Exchange Act ( 17 CFR 240. l 4a- l 2) ☐Pre-commencement communications pursuant to Rule l 4d-2(b) under the Exchange Act (17 CFR 240. l 4d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. l 3e-4(c)) - 1 - ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective December 31, 2015 the Company’s board of directors hired John Poss as the Company’s President and Chief Operating Officer. Mr. Poss has over 30 years of experience working as a consultant to companies facing major transitions and transformations. Mr. Poss began his career in the Washington, D.C. office of Arthur Andersen & Co. and has served as Chief Executive Officer, Chief Operating Officer, Chief Financial Officer and Chief Technology Officer of both public and private companies in such diverse industries as homebuilding, mining, telecommunications, manufacturing, logistics, construction lending and mortgage banking. For the past three years Mr. Poss served as Chief Executive Officer of Experiential Teaching Online Corp., an educational content developer and for four years prior thereto owned and operated his own consulting firm. Mr. Poss has also worked extensively internationally, successfully negotiating agreements in countries throughout Asia, Europe and the Americas. Mr. Poss graduated from the University of Texas in 1974 with a degree in accounting. Mr. Poss has been serving as the CFO of the Company since August, 2015.He will continue serving as CFO until a suitable replacement can be recruited. The Company is currently discussing compensation arrangements with Mr. Poss pursuant to which he will serve as the Company’s President and Chief Operating Officer. SIGNATURE PAGE Pursuant to the requirement of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Growblox Sciences, Inc. Dated: January 4, 2016 By: /s/ John Poss John Poss Chief Financial Officer - 2 -
